Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				DETAILED ACTION
1.	This is in response to application filed on 05/28/2019 in which claim 1-19 are presented for examination.
				Status of claims
2.	Claims 1-19 are pending, of which claims 1, 8 and 18 are in independent form. 

Allowable Subject Matter
3.	Claim 4-5, 15-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3. Claims 1, 8-9, 11-12 and 18-19 are rejected under 35 U.S.C 102(a)(1) as being anticipated Scanlon et al. (US PG Pub 2007/0250898) published on October 25, 2007.

As per claim 1, Scanlon teaches An inference method, configured for an inference system, the inference system comprising a first inference device and a second inference device (Para[0039-0041] fig 2-7 video extraction module and primary video analytics module, as taught by Scanlon), the first inference device coupled to the second inference device, the inference method comprising: receiving an input signal through the first inference device or the second inference device (Para[0039-0041] fig 2-7 discloses primary video analytics module receives incoming primary video stream, as taught by Scanlon) ; 
performing a first inference operation according to the input signal through the first inference device to obtain first inference information (Para[0039] fig 2-7 Primary video analytics module 202 may contain software algorithms that may analyze the incoming primary video stream in order to detect targets, events, and areas of interest in the scene, as taught by Scanlon);
performing a second inference operation according to the input signal through the second inference device to obtain second inference information (Para[0039]fig 2-7 If the analysis results contain targets, events, or areas of interest, then video extraction module 204 may be used to generate one or more secondary video streams 205 from primary video stream 201 in order to provide enhanced views of such targets, events, or areas of interest, as taught by  Scanlon); and 
providing an output signal according to the input signal, the first inference information and the second inference information through the second inference device (Para[0069] analysis results 507 describing the targets, events, and/or areas of interest may continually be generated and may, again, contain relevant information about the speed, size, location, and/or other properties of the targets, events, and/or areas of interest. This information may be specific to the characteristics of the described element of interest in the secondary video stream 505 from within which it has been detected, or it may be related back to its original appearance in the primary video stream 501, as taught by Scanlon).	




	As per claim 8, Scanlon teaches A display, comprising: an input/output interface (fig 1A-C a display showing video, as taught by Scanlon), configured to receive an input signal(fig 1A-C a display showing video corresponding to the received video stream, as taught by Scanlon); 
a first inference device, coupled to the input/output interface, and configured to perform a first inference operation according to the input signal to obtain first inference information(Para[0039] fig 2-7 Primary video analytics module 202 may contain software algorithms that may analyze the incoming primary video stream in order to detect targets, events, and areas of interest in the scene, as taught by Scanlon); 
a display panel, coupled to the input/output interface, wherein the input/output interface is further configured to receive an output signal generated according to the input signal(Para[0036-0041] fig 1A-C and 2-7 sub-view 102 may be extracted from primary video stream 101 into a secondary narrow-angle video output, as taught by Scanlon);  and 
the first inference information and provide the output signal to the display panel, and the display panel displays according to the output signal(fig 1A-C Para[0035-0041]displays information according to the primary video streams, as taught by Scanlon).

As per claim 9, Scanlon teaches an output interface, configured to be connected to an electronic device, and transmit the first inference information to the electronic device(fig 1A-C Para[0036-0041], as taught by Scanlon), wherein the input/output interface is further configured to receive a signal generated by the electronic device according to the first inference information(fig 1A-C Para[0036-0041], as taught by Scanlon).

As per claim 11, Scanlon teaches a user input interface, coupled to the first inference device(fig 1A-C, as taught by Scanlon), and configured to receive a selection signal inputted by a user(Para[0035], as taught by Scanlon) , wherein the first inference device generates the output signal according to the selection signal, the input signal and the first inference information(fig 1A-C Para[0036-0041], as taught by Scanlon).

As per claim 12, Scanlon teaches a second inference device, coupled to the input/output interface, wherein the second inference device performs a second inference operation according to the input signal to obtain second inference information(fig 2-7 Para[0036-0041], as taught by Scanlon), and the second inference device provides the output signal to the input/output interface according to the input signal, the first inference information and the second inference information(fig 2-7 Para[0036-0041], as taught by Scanlon).

	As per claim 18, Scanlon teaches An inference device, comprising: an input interface (fig 1A-C a display showing video, as taught by Scanlon), configured to receive an input signal l(fig 1A-C a display showing video corresponding to the received video stream, as taught by Scanlon); an inference engine, configured to perform an inference operation to obtain inference information according to the input signal(Para[0039] fig 2-7 Primary video analytics module 202 may contain software algorithms that may analyze the incoming primary video stream in order to detect targets, events, and areas of interest in the scene, as taught by Scanlon); a data blending engine, configured to generate an output signal according to the input signal and the inference information; and a first output interface, configured to output the output signal  (fig 1A-C Para[0035-0041]displays information according to the primary video streams, as taught by Scanlon).

	As per claim 19, Scanlon teaches a second output interface, configured to be connected to an electronic device(fig 1A-C Para[0036-0041], as taught by Scanlon) and transmit the inference information to the electronic device to enable the electronic device to execute a corresponding application according to the inference information(fig 1A-C Para[0036-0041], as taught by Scanlon).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

	
	3. Claims 2-3, 6-7, 10 and 13-14 are rejected under 35 U.S.C 103 as being unpatentable over Scanlon et al. (US PG Pub 2007/0250898) published on October 25, 2007 in view of TUSCH (US PG Pub 2018/0018508) published on January 18, 2018.

	As per claim 2 and 13, Scanlon teaches wherein the input signal is an image, wherein step of performing the first inference operation to obtain the first inference information according to the input signal through the first inference device comprises: 	performing the first inference operation according to the image through the first inference device to obtain at least one first object frame used to select at least one first object(fig 2-7 Para[0039-0041][0083-0085], as taught by Scanlon);
	wherein step of performing the second inference operation to obtain the second inference information according to the input signal through the second inference device comprises:	
performing the second inference operation according to the image through the second inference device to obtain at least one second object frame used to select at least one second object(fig 2-7 and 57Para[0039-0041][0083-0085], as taught by Scanlon);
	Scanlon does not explicitly teach, and a name of the at least one first object in the image; 
and a name of the at least one second object in the image;
	On the other hand, Tusch teaches a name of the at least one first object in the image(fig 4-5 Para[0013][0283-0285][0739-0740], as taught by Tusch); 
and a name of the at least one second object in the image(fig 4-5 Para[0013][0283-0285][0739-0740], as taught by Tusch).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Scanlon invention with the teaching of Tusch because doing so would result in increased efficiency by  using facial recognition algorithms have matched the occupant in Room 1 to the occupant in Room 2 and assessed that they are indeed the same person who has changed rooms.

	As per claim 3 and 14, the combination of Scanlon and Tusch teaches wherein the output signal is used to display the image(fig 1A-C, as taught by Scanlon), the at least one first object frame(fig 1A-C, as taught by Scanlon), the name of the at least one first object(fig 4, as taught by Tusch), the at least one second object frame(fig 1A-C, as taught by Scanlon), and the name of the at least one second object(Para[0013], as taught by Tusch).

	As per claim 6, the combination of Scanlon and Tusch teaches wherein the inference system further comprises an electronic device, and the inference method further comprises: receiving the first inference information or the second inference information through the electronic device (Para[0039-0041] fig 2-7, as taught by Scanlon); and executing a corresponding application according to the first inference information or the second inference information through the electronic device Para[0039-0041] fig 2-7, as taught by Scanlon).

As per claim 7 and 17, the combination of Scanlon and Tusch teaches wherein the input signal is a voice signal, and step of performing the first inference operation according to the input signal through the first inference device to obtain the first inference information comprises: 
performing the first inference operation according to the voice signal through the first inference device to obtain a first voice signal(Para[0067], as taught by Tusch); 
wherein step of performing the second inference operation according to the input signal through the second inference device to obtain the second inference information comprises: 
performing the second inference operation according to the voice signal through the second inference device to obtain a second voice signal, wherein the first voice signal and the second voice signal are located at different channels in the output signal(Para[0067][0165], as taught by Tusch).

As per claim 10, the combination of Scanlon and Tusch teaches a voice output interface, coupled to the first inference device, and configured to receive the output signal(Para[0067], as taught by tusch), and provide the output signal to a speaker(Table4, as taught by Tusch).

						Conclusion
9.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYEEZ R CHOWDHURY whose telephone number is (571)270-3069.  The examiner can normally be reached on Monday-Friday 8AM-5:30PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAYEEZ R CHOWDHURY/Primary Examiner, Art Unit 2175                                                                                                                                                                                                        Saturday, February 26, 2022